DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not teach that the non-low melt temperature is above 210°C.

Claims 30 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Magnesium stearate and stearic acid are not supported by the original specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 30 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Stearic acid is not a stearate.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 25, 28-31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Facinelli et al. (2016/0225485).
Regarding claims 1, 4, 25, 30 and 31:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% of the combination of polyamide 6T/66 and Polyamide 6, 0.5 wt% of cerium tetrahydroxide, 0.035 wt% copper iodide, 0.3 wt% potassium iodide (KI), 30 wt% glass fibers, and calcium stearate [Table 2; E2].  Copper iodide (CuI) is the claimed copper-based stabilizer.  The KI in E2 is the halide additive.  The examples of Thomas et al. provide a range of calcium stearate of 0.006 wt% (0.3 x .02) to 0.5 wt% [Table 2].  This corresponds to a range of calcium stearate typically used in the art.  See, for example, Facinelli et al. [0052].
The amount of calcium stearate, and the resulting ratio of KI to calcium stearate overlaps the claimed ranges.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Thomas et al. teach that bromide can be used interchangeably with iodide [0025].  Thomas et al. teach KI instead of KBr.
However, Facinelli et al. teach that potassium bromide can be used potassium bromide interchangeably as heat stabilizers in an analogous polyamide composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium bromide as taught by Facinelli et al. in place of potassium iodide in Thomas et al.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claims 2-3 and 10:  Since the composition is the same as claimed it will possess the claimed tensile strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support 
Regarding claim 5:  Thomas et al. teach a weight ratio of their component (C) to (D) of 0.2/0.035 = 5.7 [Table 2; E3].  
Regarding claim 6:  Thomas et al. teach that the copper iodide is 100% of the copper-based stabilizer.  Also, Thomas et al. teach that the composition comprises 350 wppm copper iodide [Table 2].  The amount of 350 wppm is very close to the amount of slightly greater than 350 wppm.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Regarding claim 8:  Thomas et al. teach cerium tetrahydroxide [Examples], which is a cerium hydrate
Regarding claim 9:  Since the cerium compound is the same as claimed, and disclosed in the instant specification, it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 28:  Thomas et al. teach PA 6T/66 or PA 66 [Examples; Table 2].

Regarding claim 35:  Facinelli et al. teach using 2 to 12 wt% of potassium bromide as a heat stabilizer [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 2 to 12 wt% of potassium bromide as taught by Facinelli et al. in place of potassium iodide in Thomas et al. to provide heat stability to the composition.  The weight ratio of 0.035 (copper iodide)/2 (KBr) = 0.0175.


Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Facinelli et al. (2016/0225485).
Regarding claims 20-22:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% of the combination of polyamide 6T/66 and Polyamide 6, 0.5 wt% of cerium tetrahydroxide, 0.035 wt% copper iodide, 0.3 wt% potassium iodide (KI), 30 wt% glass fibers, and calcium stearate [Table 2; E2].  Copper iodide (CuI) is the claimed copper-based stabilizer.  The KI in E2 is the halide additive.  The examples of Thomas et al. provide a range of calcium stearate of 0.006 wt% (0.3 x .02) to 0.5 wt% [Table 2].  This corresponds to a range of calcium stearate typically used in the art.  See, for example, Facinelli et al. [0052].
Thomas et al. teach that cerium oxide is an alternative compound to cerium tetrahydroxide [0025; Claim 20].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cerium oxide as the cerium compound in the example of Thomas et al.  It is a simple substitution of one known element for another to obtain predictable results.  

The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 23:  Thomas et al. teach 90 wt% PA 6T/66 and 10wt% PA 6 [0021; Table 2].  The amount of 90 wt% is very close to just greater than 90 wt%, and the amount of 10 wt% is very close to just less than 10 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Thomas et al. teach that bromide can be used interchangeably with iodide [0025].  Thomas et al. teach KI instead of KBr.
However, Facinelli et al. teach that potassium bromide can be used potassium bromide interchangeably as heat stabilizers in an analogous polyamide composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium bromide as taught by Facinelli et al. in place of potassium iodide in Thomas et al.  It is a simple substitution of one known element for another to obtain predictable results.  


s 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2016/091676) in view of Thomas et al. (2016/0280914).
Regarding claims 20-22:  Jung et al. teach a heat-stabilized composition comprising 64.70 wt% polyamide, 33 wt% glass fiber, 0.20 wt% of a stearate additive, and 0.60 wt% of CuI/KI (Example 1; Table 1).  Jung et al. teach a CuI:KI ratio of 1:5 (page 21, lines 3-5), which leads to 0.1 wt% CuI and 0.5 wt% KI in Example 1.  CuI is the claimed copper-based stabilizer, and KI is the claimed halide additive.  The ratio of KI to stearate additive is 0.5/0.2 = 2.5.  The claimed property is optional.  Jung et al. teach using KBr instead of KI (page 21, lines 1-2).  It would have been obvious to use KBr in place of KI in the examples of Jung et al.  
Jung et al. fail to teach a lanthanoid-based heat stabilizer.
However, Thomas et al. teach that adding 0.3 to 0.5 wt% of a cerium compound [Examples; Table 2] to an analogous composition improves the mechanical properties after heat storage at 230°C [Table 3].  Thomas et al. teach cerium oxide [0025; Claim 20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.3 to 0.5 wt% of cerium oxide as taught by Thomas et al. to the composition of Jung et al. to improve the heat stability of the composition.  The ratio of cerium oxide to CuI is 0.20 to 0.33. 

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Jung et al. (WO 2016/091676) and Facinelli et al. (2016/0225485). 

Thomas et al. teach that cerium oxide is an alternative compound to cerium tetrahydroxide [0025; Claim 20].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cerium oxide as the cerium compound in the example of Thomas et al.  It is a simple substitution of one known element for another to obtain predictable results.  
	Thomas et al. fail to teach the claimed amount of stearate.
	However, Jung et al. teach that from 0.05 to 1.0 wt% of Al stearate provides improved salt crack resistance of a polyamide composition when compared to calcium stearate (page 3, line 27 to page 4, line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.05 to 1.0 wt% of Al stearate in place of the calcium stearate as taught by Jung et al. in the examples of Thomas et al. to provide improved salt crack resistance.  The weight ratio of halide additive to stearate is 0.035/0.05 to 1 = 0.035 to 0.7.
Thomas et al. teach that bromide can be used interchangeably with iodide [0025].  Thomas et al. teach KI instead of KBr.
However, Facinelli et al. teach that potassium bromide can be used potassium bromide interchangeably as heat stabilizers in an analogous polyamide composition.  

Regarding claim 23:  Thomas et al. teach that the polyamide comprises PA 6T/66 (polyamide (A2) and PA 6 (polyamide A1) [Table 2].  Thomas et al. teach 10 to 40 wt% of polyamide (A1) and 60 to 90 wt% of polyamide (A2) [0021].  The amount of 90 wt% is very close to the claimed amount of just greater than 90 wt%.  The amount of 10 wt% is very close to the claimed amount of just less than 10 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Facinelli et al. (2016/0225485).
Thomas et al. teach a heat-stabilized polyamide composition consisting of 67 wt% of the combination of polyamide 6T/66 and Polyamide 6, 0.5 wt% of cerium tetrahydroxide, 0.035 wt% copper iodide, 0.3 wt% potassium iodide (KI), 30 wt% glass fibers, calcium stearate, and the colorant carbon black [Table 2; E2].  The carbon black can also be considered a filler.  It also would have been obvious to exclude carbon black, as the colorant is an optional additive.  Copper iodide (CuI) is the claimed copper-based stabilizer.  The KI in E2 is the halide additive.  The examples of Thomas et al. provide a range of calcium stearate of 0.006 wt% (0.3 x .02) to 0.5 wt% [Table 2].  This corresponds to a range of calcium stearate typically used in the art.  See, for example, Facinelli et al. [0052].

The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Thomas et al. teach that bromide can be used interchangeably with iodide [0025].  Thomas et al. teach KI instead of KBr.
However, Facinelli et al. teach that potassium bromide can be used potassium bromide interchangeably as heat stabilizers in an analogous polyamide composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium bromide as taught by Facinelli et al. in place of potassium iodide in Thomas et al.  It is a simple substitution of one known element for another to obtain predictable results.  


Claims 33-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Facinelli et al. (2016/0225485).
Regarding claims 33-34:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% of the combination of polyamide 6T/66 and Polyamide 6, 0.5 wt% of cerium tetrahydroxide, 0.035 wt% copper iodide, 0.3 wt% potassium iodide (KI), 30 wt% glass fibers, and calcium stearate [Table 2; E2].  Copper iodide (CuI) 
The amount of calcium stearate, and the resulting ratio of KI to calcium stearate overlaps the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Thomas et al. teach that bromide can be used interchangeably with iodide [0025].  Thomas et al. teach KI instead of KBr.
However, Facinelli et al. teach that potassium bromide can be used potassium bromide interchangeably as heat stabilizers in an analogous polyamide composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium bromide as taught by Facinelli et al. in place of potassium iodide in Thomas et al.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claim 36:  Facinelli et al. teach using 2 to 12 wt% of potassium bromide as a heat stabilizer [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 2 to 12 wt% of potassium bromide as taught .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 20-23, 26 and 28-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-27 of copending Application No. 16/783582. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 1/13/2022 is insufficient to overcome the rejection of the claims as set forth in the last Office action.
The declaration alleges an unexpected result when using KBr instead of KI.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.

3)  Comparative Example A does not comprise a stearate.  
4)  The declaration does not demonstrate unexpected results over the closest prior art, which is Thomas et al.
5)  The instant specification does not identify any advantage, but lists KBr and KI as being able to be used interchangeably [0021 of PG Publication].  At the time of filing the Applicant did not demonstrate possession of the knowledge of unexpected results.  


Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
The Applicant has stated that since a low melt temperature is defined, that the POSITA would reasonably infer the definition of a non-low melt temperature.  This is not persuasive because there is not a clear definition for a low melt temperature since multiple temperature ranges are present in the definition of paragraph [0102].  Furthermore, the instant specification does not provide a definition for a non-low melt temperature.  
The Applicant has made the argument that since the stearate genus is in the instant specification, therefore all possible stearates are supported.  This is not persuasive because the particular compounds must be mentioned in the specification to have support, and stearic acid is not a stearate.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763